Case 1:19-cv-00200-JJM-PAS Document 65 Filed 11/20/20 Page 1 of 12 PagelD #: 992

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

 

)
RICHARD FERREIRA, )
Plaintiff, )
)
v. ) C.A. No. 19-200-JJM-PAS
)
TOWN OF LINCOLN, et al., )
Defendant. )
)
MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., United States District Court Chief Judge.

Richard Ferreira was shot while staying at a hotel in Lincoln, Rhode Island

 

after gambling at a nearby casino. He has brought five claims in this suit against the
Town of Lincoln, Lincoln Police Department and several of its officers,! and the Rhode
Island State Police, and several of its officers,” alleging that, after responding to the
shooting incident, they improperly seized Mr. Ferreira’s Mercedes SUV and $67,000
contained therein, and seeking return of monies and other damages. After discovery,
the Lincoln Defendants move for summary judgment on all claims. ECF No. 64.

Finding that it is undisputed that the Lincoln Defendants had no contact with Mr.

 

1 Chief of Police Brian Sullivan, Captain Philip Gould, Detective Sean Gorman,
Detective Lieutenant Dana Packer; Sergeants Christopher Nightingale, Jason
Bolduc, and Walter Ptaszek; and Patrol Officers Stephen Rodrigues, Joseph Anterni,
Brendan Legare, Kyle Kinniburgh, and Jonathon Sexton (collectively the “Lincoln
Defendants’).

2 The Rhode Island State Police and individual troopers have not moved for
summary judgment.

 
 

Case 1:19-cv-00200-JJM-PAS Document 65 Filed 11/20/20 Page 2 of 12 PagelD #: 993

Ferreira’s car or his money during their roles in the investigation, the Court GRANTS
the Lincoln Defendants’ Motion for Summary Judgment. Jd.
I. BACKGROUND

After traveling with Isabela Silva, a female friend, to various casinos in
Connecticut and Rhode Island, Mr. Ferreira rented a hotel room at the Courtyard
Marriott Providence Lincoln Hotel in Lincoln, RI (“Marriott”). ECF No. 41 7] 1-2.3
Once they were in their room, men claiming to be hotel employees knocked on the
door. Jd. § 3. Mr. Ferreira answered the door and these men shot him twice while
trying to rob him. Jd. § 4.

Officers Rodrigues, Sexton, Anterni, and Kinniburgh were dispatched to the
Marriott in response to a report of shots fired. ECF No. 63 § 1; ECF No. 41 4 5.
Dispatch notified the officers that a man was seen leaving the Marriott for a Sunoco
gas station next door. ECF No. 63 § 2. Once at the gas station, Officer Anterni placed
the suspect, later identified as Gerron Harper, in handcuffs. Jd. § 5. He then saw
Ms. Silva running towards the gas station, screaming that her boyfriend, Mr.
Ferreira, had been shot at the Marriot and the shooters were possibly still inside the
hotel. Jd. { 6. Officer Anterni removed Mr. Harper’s handcuffs, determining he was

not a suspect and proceeded with Officer Kinniburgh to the Marriott. Jd. § 7.

 

3 The Court usually prefers to cite to statements of undisputed facts, but Mr.
Ferreira did not file one or respond to the Lincoln Defendants’ statement. So, the
Court cites to Mr. Ferreira’s two affidavits (ECF Nos. 41, 64) because they contain
statements of his factual assertions and refer to specific exhibits in the summary
judgment record. The Court also cites the Lincoln Defendants’ statement of
undisputed facts, to which Mr. Ferreira did not respond or dispute. ECF No. 63.
 

Case 1:19-cv-00200-JJM-PAS Document 65 Filed 11/20/20 Page 3 of 12 PagelD #: 994

Once at the Marriot, Officers Anterni and Kinniburgh discovered Mr. Ferreira
lying on the floor in the hallway. Jd. {§ 8, 10. After the scene was secured and
cleared, an ambulance transported Mr. Ferreira to Rhode Island Hospital. Jd. §§ 11,
22. Thereafter, Officers Sexton, Rodrigues, and Legare and Detective Gorman
arrived on the scene. Jd. § 19. The officers spoke with witnesses and collected
evidence. Jd. {| 22-25. While surveying the room, Detective Gorman saw two baggies
on the desk, one empty and one containing a white powdery substance. Jd. ¥ 25.
When Officer Sullivan arrived on scene, he informed Detective Gorman that the
Rhode Island State Police were coming and would take charge of the scene, which
they did. Jd. {| 26, 28. At no point during the response to the scene did Officers
Packer, Ptaszek, Bolduc, or Nightingale participate. Jd. {{ 38-39. After the incident,
Officer Nightingale possibly handled court related paperwork. Jd. § 41.

Mr. Harper and Ms. Silva were transported to the police station for interviews.
Id. {| 31-32. The Rhode Island State Police field tested the white substance in the
baggie and determined that it was heroin. /d. {{] 36, 37. Both Mr. Ferreira and Ms.
Silva were charged with possession of a controlled substance. /d. { 37. The Lincoln
Defendants maintain they did not seize Mr. Ferreira’s SUV or money and the Rhode
Island State Police handled the seizure—evidenced by the incident report. ECF No.
41-1 at 1-13.

Mr. Ferreira asserts that the Rhode Island State Police and Lincoln Police
Department seized his Mercedes SUV and all its contents, including his personal

effects and sixty-seven thousand dollars in cash ($67,000.00). ECF No. 41 9{ 14, 15.
 

Case 1:19-cv-00200-JJM-PAS Document 65 Filed 11/20/20 Page 4 of 12 PagelD #: 995

After the heroin charges were dismissed, Mr. Ferreira retrieved his Mercedes SUV
from the vehicle impound lot and discovered that his personal effects and $67,000.00
were missing. Jd. He did not receive a receipt or any other documentation
acknowledging these missing items. ECF No. 64 {| 9-10.

Mr. Ferreira had a conversation with Detective Gorman at some point between
March 1, 2019 to April 31, 2019, who told him, “the State Police took your money.”
ECF No. 41 § 11. Lincoln Police did not provide Mr. Ferreira any additional
information about his money and denied it had his possessions, so Mr. Ferreira
initiated this action. ECF No. 64 { 8-10. Through discovery in this case, he received
inventory records from the Rhode Island State Police revealing that twenty-five
thousand nine hundred and ninety-seven dollars and thirty-nine cents ($25,997.39)
was recovered from his car and/or hotel room. Jd. {{j 12-13. The Rhode Island State
Police returned roughly twenty-five thousand nine hundred ninety-six dollars
($25,996.00) to him. ECF No. 41 § 18. Mr. Ferreira maintains that he had
$67,000.00, and demands return of the forty-one thousand two dollars and sixty-one
cents ($41,002.61) balance. ECF No. 41 at 2. He seeks the remaining amount as his
relief in this suit. Jd. | 20.

Mr. Ferreira filed a complaint against the Lincoln Defendants. ECF No. 1. He
amended his complaint once (ECF No. 13), then again (ECF No. 46) and the instant

motion for summary judgment implicates this June 2020 Amended Complaint.
 

Case 1:19-cv-00200-JJM-PAS Document 65 Filed 11/20/20 Page 5 of 12 PagelD #: 996

Il. STANDARD OF REVIEW

When making a summary judgment determination, the Court must review the
entire record and consider the facts and inferences in the light most favorable to the
nonmoving party. Cont’ Cas. Co. v. Canadian Univ. Ins. Co., 924 F.2d 370, 373 (1st
Cir. 1991). Federal Rule of Procedure 56(a) dictates that summary judgment should
be granted if “the movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.” A genuine dispute
of material fact is an issue that “may reasonably be resolved in favor of either party.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A dispute is “genuine”
when “the evidence about the fact is such that a reasonable jury could resolve the
point in favor of the nonmoving party.” Rivera-Muriente v. Agosto-Alicea, 959 F.2d
349, 352 (1st Cir. 1992) (citing United States v. One Parcel of Real Prop., 960 F.2d
200, 204 (1st Cir. 1992)). If there is a genuine dispute of a material fact, that dispute
would “need[ ] to be resolved by a trier of fact.” Doe v. Tr. of Bos. Coll., 892 F.3d 67,
79 (1st Cir. 2018) (citing Kelley v. LaForce, 288 F.3d 1, 9 (1st Cir. 2002)).
Ill. DISCUSSION

The Lincoln Defendants have moved for summary judgment on several
grounds, both procedural and substantive. ECF No. 64. Considering the parties are
dealing with a thrice amended complaint where named defendants have changed; it
is important to review who remains and clear the decks of those who do not. So, first,
the Court will do some housekeeping. Officers Packer, Nightingale, Bolduc, Ptaszek,

Rodrigues, Anterni, Legare, Kinniburgh, and Sexton seek dismissal because Mr.
 

 

Case 1:19-cv-00200-JJM-PAS Document 65 Filed 11/20/20 Page 6 of 12 PagelD #: 997

Ferreira did not include any allegations against those individuals in his June 2020
Amended Complaint.4 ECF No. 46.

Because “[aln amended complaint supersedes the original complaint, [] facts
that are neither repeated nor otherwise incorporated into the amended complaint no
longer bind the pleader.” IJnterGen NV. vy. Grina, 344 F.3d 134, 145 (1st Cir. 2003)
(internal citations omitted). Therefore, Mr. Ferreira’s June 2020 Amended
Complaint has voided his earlier complaints, and the absence of any allegations
against the individual officers in this operative complaint requires their dismissal.
The Court GRANTS the Lincoln Defendants’ Motion for Summary Judgment as to
Officers Packer, Nightingale, Bolduc, Ptaszek, Rodrigues, Anterni, Legare,
Kinniburgh, and Sexton.

Now the Court has the Town, Police Department, Chief Sullivan, Captain
Gould, and Detective Gorman before it to answer to Mr. Ferreira’s claims and assert
their defenses. However, before the Court engages in a complete summary judgment
analysis of Mr. Ferreira’s claims, it is most expedient to consider the Lincoln

Defendants’ assertion of qualified immunity in defense of certain claims.

 

4 The one paragraph in Mr. Ferreira’s First Amended Complaint that mentions
these Defendants was edited to remove them from the June 2020 Amended
Complaint; that paragraph now only lists Officers Sullivan, Gould, and Gorman.
Compare ECF No. 13 § 10; ECF No. 46 § 10. Additionally, Mr. Ferreira’s affidavit in
support of his motion to amend stated his intention was “to delete or add Defendants
required for proper adjudication of action.” ECF No. 45 at 2.
 

Case 1:19-cv-00200-JJM-PAS Document 65 Filed 11/20/20 Page 7 of 12 PagelD #: 998

A. Constitutional Claims

Mr. Ferreira’s Claim #3 alleges the Lincoln Defendants violated the First,
Fourth, Fifth, Eighth, and Fourteenth Amendments of the United States
Constitution when they took his possessions and refused to fully return them.

1. Qualified Immunity — Constitutional Claims against Individuals

The Supreme Court has set forth a two-part test to determine the applicability
of qualified immunity, that is “(1) whether the facts alleged or shown by [Mr.
Ferreira] make out a violation of a constitutional right; and (2) ifso, whether the right
was ‘clearly established’ at the time of the [Defendants’] alleged violation.”
Maldonado v. Fontanes, 568 F.3d 263, 268-269 (1st Cir. 2009) (quoting Pearson v.
Callahan, 555 U.S. 223 (2009)).

The analysis begins with the initial question “whether the facts alleged or
shown by the plaintiff make out a violation of a constitutional right.” Jd. Mr. Ferreira
alleges that both the Rhode Island State Police and the Lincoln Defendants took his
possessions and only returned a portion of his casino winnings. And while the claim
makes out a violation of his constitutional rights, he has presented no evidence that
any of the individual Lincoln officers ever had possession of his SUV or money let
alone any evidence that they kept any portion of his money. To start, there is no
evidence that any of Mr. Ferreira’s possessions were seized when the Lincoln
Defendants left the hotel. Neither the SUV nor the money is referenced in any of the

police reports. The only officer that heard of a white Mercedes SUV was Officer
 

Case 1:19-cv-00200-JJM-PAS Document 65 Filed 11/20/20 Page 8 of 12 PagelD #: 999

Sexton who saw a very nervous Gerron Harper walk over to a white Mercedes SUV,
which he said was his own car, in the hotel parking lot.

In the face of a lack of evidence, Mr. Ferreira alleges that there had to have
been a conspiracy between the law enforcement agencies to retain his monies, but
there is no evidence of that either. These allegations, without evidence, fail in the
face of the Lincoln Defendants’ undisputed assertion that the officers working the
crime scene turned the scene over to the Rhode Island State Police when they arrived.
Moreover, Mr. Ferreira swears in his affidavit that the Rhode Island State Police
seized his SUV and money. The police inventory records reveal that $25,997.39 was
seized from Mr. Ferreira’s car. ECF No. 41 9 12-13. Mere allegations that somehow
the Lincoln Defendants were involved despite there being no evidence of same do not
suffice at the summary judgment stage. Mr. Ferreira has produced no evidence
beyond his own speculation that any of the Lincoln Defendants took possession of his
SUV and $67,000,00 therein so he cannot meet the first hurdle in defending against
qualified immunity.

Accordingly, the individual Lincoln Defendants are entitled to qualified
immunity. The constitutional claims against them are DISMISSED.

2. Monell claim against the Town of Lincoln and Police Department

The Court now turns to Mr. Ferreira’s constitutional claims under Monel] v.
Department of Social Services against the Town and Police Department. 436 U.S.
658, 694 (1978). “Municipalities cannot assert qualified immunity.” Wilson v. City

of Boston, 421 F.3d 45, 59 (1st Cir. 2005) (citing Owen v. City of Independence, 445
 

Case 1:19-cv-00200-JJM-PAS Document 65 Filed 11/20/20 Page 9 of 12 PagelD #: 1000

U.S. 622, 650 (1980). Therefore, the Court must analyze Mr. Ferreira’s claim against
the Town and Police Department in the context of the well-established law of
municipal liability.

“[A] municipality may be liable under § 1983 where a custom or practice is so
‘well-settled and widespread that the policymaking officials of the municipality can
be said to have either actual or constructive knowledge of it yet did nothing to end
the practice.” Bisbal-Ramos v. City of Mayaguez, 467 F.3d 16, 23-24 (1st Cir. 2006)
(quoting Silva v. Worden, 130 F.3d 26, 31 (1st Cir. 1997)); see also Monell, 436 U.S.
at 694; Walden v. City of Providence, 596 F.3d 38, 57-58 (1st Cir. 2010). The policy
or custom must be the “cause and moving force behind the deprivation of
constitutional rights.” Bisbal—Ramos, 467 F.3d at 24.

After reviewing the summary judgment record in this case, Mr. Ferreira has
failed to show that the Town or Police Department established a well-settled and
widespread policy or custom that led to Mr. Ferreira’s property seizure and/or
retention. The Complaint alleges misconduct by individual officers and conspiracies,
harkening to liability under a respondeat superior theory, but the developed record
fails to reveal any disputed facts that would prove this misconduct or to attribute any
of it to the Town or Police Department. Freeman v. Town of Hudson, 714 F.3d 29, 38
(1st Cir. 2013). Because a municipality or department cannot be held liable under a
respondeat superior theory, Monell, 436 U.S. at 691, and Mr. Ferreira has failed to
present to the Court any disputed material issues of fact on whether a Town or Police

Department policy or custom caused his injuries, his constitutional claims against

 
 

Case 1:19-cv-00200-JJM-PAS Document 65 Filed 11/20/20 Page 10 of 12 PagelD #: 1001

these entities fails. Therefore, the Court GRANTS the Town’s and Police
Department’s Motion for Summary Judgment on the Monell claims.
3. Qualified Immunity — State Law Claims

Mr. Ferreira’s Claim #2 alleges that the Lincoln Defendants negligently
interfered with his finances by taking and refusing to return his $67,000.00, which
he could have invested. Mr. Ferreira also alleges in Claims #4 and #5 that the Lincoln
Defendants converted his possessions in violation of state common law. These claims
allege the same conduct as his constitutional claims—the taking and retention of his
possessions, and where a state actor is entitled to qualified immunity under federal
law, he or she is also immune from the same claim under Rhode Island law. Hatch
v. Town of Middletown, 311 F.3d 83, 89-90 (1st Cir. 2002) (a qualified immunity
defense under state law is analogous to immunity under federal law); see also Ensey
v. Culhane, 727 A.2d 687, 690 (R.I. 1999). This applies not only to the Lincoln
Defendants, but also to the Town and Police Department. See Morales v. Town of
Johnston, 895 A.2d 721, 728-29 (R.I. 2006) (where high school soccer coaches have
statutory immunity from suit, school district cannot be held liable based upon same
conduct); see also Gray v. Derderian, 400 F. Supp. 2d 415, 424 (D.R.I. 2005) (no
“liability can be charged to the [municipality], based on the doctrine of respondeat
superior, if the [municipality’s] agent or employee is immune from prosecution”).
Therefore, the Lincoln Defendants have qualified immunity on the state law claims
and their motion for summary judgment is GRANTED.

B. Federal and State Statutory Claims for Forfeiture

10

 

 
 

Case 1:19-cv-00200-JJM-PAS Document 65 Filed 11/20/20 Page 11 of 12 PagelD #: 1002

Mr. Ferreira asserts violations of a state statute, R.I. Gen. Laws § 21-28-5.04.1,
and two federal statutes, 21 U.S.C. §§ 853(a) and 881(d), and 19 U.S.C. § 1615,
relating to asset forfeiture procedures. These claims cannot be brought under these
circumstances. First, Mr. Ferreira’s claim under the federal statutes fail because the
Lincoln Defendants are not federal actors. Second, R.I. Gen. Laws § 21-28-5.04.1
provides procedures for criminal forfeiture; it does not provide for a private cause of
action by its terms. Tarzia v. State, 44 A.3d 1245, 1258 (R.I. 2012) (where a statute
does not provide for a private cause of action, none can be implied). So, Mr. Ferreira’s
claims for damages under this statute fails.

Moreover, as previously noted, there is no evidence that the Lincoln
Defendants seized Mr. Ferreira’s property. The only evidence is that the Lincoln
Defendants turned the scene and investigation over to the Rhode Island State Police
before the Mercedes SUV and money therein was taken and it was the Rhode Island
State Police, not the Lincoln Defendants who returned a portion of his money. Any
allegation that the Lincoln Defendants did not adhere to forfeiture procedures fails
in the face of the undisputed fact that it was the Rhode Island State Police who
impounded Mr. Ferreira’s SUV and its contents. Therefore, the Court GRANTS the
Lincoln Defendants’ Motion for Summary Judgment for claims under the federal and

state forfeiture statutes.

IV. CONCLUSION

For all the aforementioned reasons, the Court GRANTS the Lincoln

Defendants’ Motion for Summary Judgment. ECF No. 64.

11

 
 

Case 1:19-cv-00200-JJM-PAS Document 65 Filed 11/20/20 Page 12 of 12 PagelD #: 1003

,
f

IT IS SO apne D.
/ f

/)
/)
——¥okn J. McConnell, Ju
Chief Judge
United States District Court

   

November 20, 2020

12

 
